Exhibit 10.1
 
August 3, 2011
 
ANTs software inc.
Attn: Joseph M. Kozak
1031 Cambridge Square, Suite F
Alpharetta, GA 30009
 
Ladies and Gentlemen:
 
This letter sets forth the agreement of Constantin Zdarsky (the “Investor”) and
ANTs software inc. (the “Company”) with respect to the proposed investment by
the Investor in the Company.  In particular, the Investor and the Company hereby
agree as follows:
 
1.           Initial Investment.  Subject to the fulfillment of the conditions
listed in Section 2 of this letter agreement, on August 1, 2011, the Investor
will purchase and the Company will issue and sell One Million Six Hundred
Thousand (1,600,000) Units for a purchase price of $160,000 ($0.10 per Unit)
(where each Unit consists of one (1) share of the Company’s common stock
(“Common Stock”) and one (1) warrant for the purchase of one share of Common
Stock with an exercise price of $0.12 per share and a duration of 24 months from
the date of issue, with such subscription to be as set forth in the Subscription
Agreement of even date herewith.
 
2.           Conditions to Initial Investment.  The obligation of the Investor
to make the initial investment set forth in Section 1 above is subject to the
prior fulfillment of the following conditions:
 
(a)           No court or regulatory agency of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statue, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) which prohibits or otherwise makes illegal consummation of the
transactions contemplated by this letter agreement.
 
(b)           No investigation, action, suit or proceeding by any regulatory
agency, and no action, suit or proceeding by any other person, shall be pending
on the closing date which challenges or might reasonably be expected to result
in a challenge to, this letter agreement, the transactions contemplated by this
letter agreement, or which claims might reasonably be expected to give rise to a
claim for, damages in a material amount as a result of the consummation of the
transactions contemplated hereby.
 
(c)           The approval of the Company’s Board of Directors of this letter
agreement;
 
(d)           The accuracy of the Company’s representations and warranties set
forth in the Subscription Agreement and this letter agreement; and
 
(e)           All actions and proceedings to be taken by the Company in
connection with the transactions contemplated by this letter agreement and all
documents incident thereto shall be satisfactory in form and substance to the
Investors and their counsel and the Investors and its counsel shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Second Investment.                                Subject to the
fulfillment of the conditions listed in Section 4 of this letter agreement, the
Investor shall have the option, at any time prior to September 30, 2011, to
purchase from the Company an additional One Million Seven Hundred Thousand
(1,700,000) Units, at a price of $0.10 Unit ($170,000 total) and on the same
terms as provided in Section 1 above.  The Investor may exercise the option by
delivering written notice of exercise to the Company on or before September
30,  2011. The purchase shall be consummated within five (5) business days of
the delivery of the investor’s notice.
 
4.           Conditions to Second Investment.  The right of the Investor to make
the second investment set forth in Section 3 above is the prior consummation of
the transactions described in Section 1.
 
5.           Third Investment.                                Subject to the
fulfillment of the conditions listed in Section 6 of this letter agreement, the
Investor shall have the option, at any time prior to September 30, 2011,to
purchase from Company an additional One Million Seven Hundred Thousand
(1,700,000) Units, at a price of $0.10 Unit ($170,000 total) and on the same
terms as provided in Section 1 above.  The Investor may exercise the option by
delivering written notice of exercise to the Company on or before September 30,
2011. The purchase shall be consummated within five (5) business days of the
delivery of the investor’s notice..
 
6.           Conditions to Third Investment.  The right of the Investor to make
the third investment set forth in Section 5 above is subject to the prior
consummation of the transactions described in Section 3.
 
7.           Closing.
 
(a)           The closing of each investment (each, a “Closing”) shall occur on
the date provided in Section 1, 3 and 5 respectively (each, “Closing Date.”)
 
(b)           At each Closing, the Company will deliver to the Investor:
 
(i)          certificates representing the shares of Common Stock to be issued;
 
(ii)          warrants to be issued to the Investor;
 
(c)           At each Closing, the Investor will deliver to the Company the
purchase price for the Units.
 
8.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor as of the date hereof and as of the date
of each investment as follows:
 
(a)           Organization, Standing and Authority.  The Company is an entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  The Company has the power and authority to carry
on its business as it is now being conducted and to own or lease all its
properties and assets.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Authority.  The Company has full power and authority to execute
this letter agreement and to consummate the transactions contemplated by this
letter agreement.  This letter agreement has been authorized by all necessary
action of the Company and is a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.
 
(c)           Capitalization.  The authorized capital stock of the Company, the
outstanding equity securities of the Company, and all outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable for, any equity securities of the Company or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company are accurately described in the Company’s annual report on
Form 10-K (as amended) and as subsequently disclosed on the Company’s Form 10-Q
for the quarter ended March 31, 2011, or as previously disclosed in a Current
Report on Form 8-K and excepting the 1,000,0000 shares of common stock issued to
Ironridge Global IV, Ltd. on July 29, 2011 pursuant to that certain Stipulation
for Settlement of Claims (the “Stipulation”) filed by the Company and Ironridge
in the Superior Court for the State of California, County of Los Angeles (Case
No. BC466223) on July 29, 2011 in settlement of claims purchased by Ironridge
from certain creditors of the Company in the aggregate amount equal to $254,634
(the “Claim Amount”), plus interest, attorneys fees and costs.  Pursuant to the
Stipulation, the Company was required to issue and deliver 5,542,259 shares of
Common Stock (the “Initial Issuance”), including 4,542,259 shares of Common
Stock held by Ironridge that were delivered on July 1, 2011 and previously
reported on the Company’s Current Report on Form 8-K, filed on July 6, 2011.
 
(d)           No Violation.  The execution, delivery and performance of this
letter agreement and the consummation by the Company of the transactions
contemplated hereby, does not and will not (i) violate or conflict with the
organizational documents of the Company, and (ii) (a) violate, conflict with, or
result in a breach of any of the provisions of, or constitute a default (or an
event which, with notice of lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration, or the creation of any
lien upon any of the properties or assets of the Company under the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
or by which the Company may be bound, or to which the Company or any of its
properties or assets may be subject, or (b) violate any judgment, ruling, order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(e)           Consent and Approvals.  No consent, approval or authorization of,
or registration, qualification or filing with any federal, state, local or
foreign regulatory agency or any other person is required to be made by the
Company in connection with the execution, delivery or performance by the Company
of this letter agreement or the consummation by the Company of the transactions
contemplated hereby or thereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           No Undisclosed Liabilities. The Company does not have any
liabilities or obligations of any nature (absolute, accrued, contingent or
otherwise) other than those listed set forth in its Form 10-Q for the quarter
ended March 31, 2011, other than those arising since that date in the ordinary
course of business and as previously disclosed in a Current Report on Form 8-K.
 
(g)           Commitments and Contracts.  The Company has filed with the
Securities and Exchange Commission all material definitive agreements that the
Company is required to file under the requirements of Section 13 or 15 of the
Securities Exchange Act of 1934(each, a “Material Contract”).  Each of the
Material Contracts is valid and binding on the Company, and in full force and
effect; the Company is in all material respects in compliance with and have in
all material respects performed all obligations required to be performed by them
to date under each Material Contract; and (iii) as of the date hereof, to the
Company’s knowledge, the Company has not received notice of any material
violation or default (or any condition which with the passage of time or the
giving of notice would cause such a violation of or a default) by any party
under any Material Contract.
 
(h)           Litigation; Regulatory Action.  (1) No litigation, proceeding or
controversy (“Litigation”) before any court, arbitrator, mediator or regulatory
agency is pending against Company, and, to the knowledge of Company, no such
Litigation has been threatened except for that Litigation and threatened
litigation listed in the Company’s Form 10-Q for the quarter ended March 31,
2011 or as previously disclosed in a Current Report on Form 8-K or non-material
Litigation; (2) the Company is not a party to or is subject to any order,
decree, agreement, memorandum of understanding or similar arrangement with, or a
commitment letter or similar submission to, any regulatory agency; and (3) the
Company has not received any notice (whether or not in writing) from any
regulatory agency (i) that the Company has or may have violated any of the
statutes, rule, regulations, or ordinances which such regulatory agency
enforces, or has otherwise engaged in any unlawful business practice, or (ii)
threatening to revoke any license, franchise, permit, seat on any stock or
commodities exchange, or governmental authorization.
 
(i)           Compliance with Laws.  The Company and its officers, employees,
representatives, agents and independent contractors: (i) have complied in all
material respects with all applicable statutes, laws, regulations, ordinances,
rule, judgments, orders or decrees applicable to any of them; (ii) has all
permits, licenses, authorizations, orders and approvals of, and have made all
filings, applications and registrations with, all regulatory agencies that are
required in order to permit them to own and operate their businesses and
activities as presently conducted (all such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, to the
knowledge of Company, no suspension or cancellation of any of them is threatened
or reasonably likely; and all such filings, applications and registrations are
current); and (iii) are not aware of any pending or threatened investigation,
review or disciplinary proceedings by any regulatory agency against any of them.
 
(j)           No Brokers.  The Company has not has engaged any broker or finder
or incurred any liability for any broker's fees, commissions or finder's fees in
connection with the transactions contemplated by this letter agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(k)           Accuracy of Information.  No representation or warranty of the
Company contained in this letter agreement, and none of the statements or
information concerning the Company contained in this letter agreement or the
exhibits and the schedules hereto, or in any certificate or other document
delivered to the Investor in connection with this letter agreement or the
Transactions contains or will contain any untrue statement of a material fact
nor will such representations, warranties, covenants or statements taken as a
whole omit a material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
9.           Covenants.
 
(a)           Efforts.  Subject to the terms and conditions of this letter
agreement, each party hereto shall use its reasonable best efforts in good faith
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or desirable, or advisable under applicable laws, so as
to permit consummation of the transactions contemplated herein on the Closing
and to otherwise enable consummation of the transactions contemplated hereby and
shall cooperate fully with the other parties hereto to that end.
 
(b)           Access, Information and Confidentiality.
 
(i)          From the date hereof, until the final closing date, the Company
will permit the Investor to visit and inspect, at the Investor’s expense, the
properties of the Company, to examine the corporate books and to discuss the
affairs, finances and accounts of the Company with the principal officers of the
Company, all upon reasonable notice and at such reasonable times and as often as
the Investor may reasonably request.
 
(ii)          Any investigation pursuant to this Section 9(b) shall be conducted
during normal business hours and in such manner as not to interfere unreasonably
with the conduct of the business of the Company, and nothing herein shall
require the Company or any Company Subsidiary to disclose any information to the
extent (i) prohibited by applicable law or regulation, (ii) that the Company
reasonably believes such information to be competitively sensitive proprietary
information (except to the extent the Investor provides assurances reasonably
acceptable to the Company that such information shall not be used by the
Investor or its Affiliates to compete with the Company), or (iii) that such
disclosure would reasonably be expected to cause a violation of any agreement to
which the Company is a party or would cause a risk of a loss of privilege to the
Company (provided that the Company shall use commercially reasonable efforts to
make appropriate substitute disclosure arrangements under circumstances where
the restrictions in this clause (iii) apply).
 
(iii)          Each party to this letter agreement will hold, and will cause its
respective Affiliates and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless disclosure to a
regulatory authority is necessary or appropriate in connection with any
necessary regulatory approval or unless disclosure is required by judicial or
administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any regulatory agency or
relevant stock exchange, all non-public records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
concerning the other party hereto furnished to it by such other party or its
representatives pursuant to this letter agreement (except to the extent that
such information can be shown to have been (1) previously known by such party on
a non-confidential basis, (2) in the public domain through no fault of such
party or (3) later lawfully acquired from other sources by the party to which it
was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, other consultants and advisors.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Reservation for Issuance. The Company will reserve that number of
shares of Common Stock sufficient for the issuance of shares under this letter
agreement.
 
(d)           Registration Rights.  The Company shall be obligated to enter into
a registration rights agreement on terms reasonably requested by the Investor,
providing for “piggyback” registration rights.  In addition, if the Company’s
common stock becomes eligible for registration on Form S-3 the Company will
undertake to register the Common Stock purchased by Investor pursuant to this
Agreement on Form S-3.  .
 
10.           Termination. This letter agreement may be terminated at any time
prior to the closing of any investment upon the occurrence of any of the
following events:
 
(a)           by mutual written consent of the Investor and the Company;
 
(b)           by the Investor or the Company, if any court or regulatory agency
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated by this letter agreement, and such order, decree, ruling or other
action shall have become final and nonappealable;
 
(c)           by either the Investor or the Company, if the transactions
contemplated by this letter agreement, have not been consummated by August 31,
2011 (other than due to the failure of the party seeking to terminate this
letter agreement to perform its obligations under this letter agreement required
to be performed at or prior to the applicable closing date);
 
(d)           by the Investor, if there has been any breach of any
representation or warranty in this letter agreement by the Company, which breach
cannot be or has not been cured within 10 days after the giving of written
notice to the breaching party, or if the Company breaches in any material
respect any covenant of the Company contained in this letter agreement and such
breach cannot be or has not been cured within 10 days of the giving of written
notice to the breaching party; and
 
(e)           by the Investor, if there has been any Material Adverse Event
affecting the Company. The term “Material Adverse Event” shall mean any effect,
change, fact, event, occurrence, development or circumstance that, individually
or together with any other effect, change, fact, event, occurrence, development
or circumstance: (i) is, or is reasonably likely to result in, a material
adverse effect on or change in the condition (financial or otherwise),
properties, business, operations, results of operations, assets, liabilities or
prospects of the Company and its subsidiaries, taken as a whole, or (ii) does,
or is reasonably likely to, prohibit, restrict or materially impede or have a
material adverse effect on the ability of the Company to perform its obligations
under this letter agreement or to consummate the transactions contemplated by
this letter agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Upon the occurrence of any Bankruptcy Event.  The term "Bankruptcy
Event" means the occurrence of any of the following events: the Company: (1) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); (2)
becomes unable to pay its debts in the ordinary course of business, its total
liabilities exceed its total assets, or fails or admits in writing its inability
generally to pay its debts as they become due; (3) makes a general assignment,
arrangement or composition with or for the benefit of its creditors; (4)
institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
Law or other similar Law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an Order for
relief or the making of an Order for its winding-up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 3 days of the
institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) except as expressly provided for by this letter agreement,
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 3 days thereafter; (8)
causes or is subject to any event with respect to it which, under the applicable
Laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.
 
11.           Survival And Indemnification.
 
(a)           Reliance on and Survival of Representations and Warranties.  All
representations and warranties of the parties in this letter agreement, and in
any certificates, documents or other agreements delivered in connection with
this letter agreement shall be deemed to have been relied upon by the parties,
notwithstanding any investigation heretofore or hereafter made by any party.
Each of the representations and warranties contained herein shall survive the
execution and delivery of this letter agreement and each closing indefinitely.
 
(b)           Indemnification.  The Company shall indemnify the Investor, and to
hold him harmless against any loss which he may suffer, sustain or become
subject to, as a result of or in connection with) a breach by the Company of any
of its representations, warranties or covenants set forth in this letter
agreement or any other agreement contemplated hereby or any certificate executed
or delivered in connection with each closing of the transactions contemplated
hereby.
 
12.           Miscellaneous.
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           Notices. Any notice or other communication under this letter
agreement shall be in writing and shall be delivered personally or sent by
registered mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set forth on the
signature page to this letter agreement (or at such other addresses as shall be
specified by the parties by like notice). Such notices, demands, claims and
other communications shall be deemed given when actually received or (a) in the
case of delivery by overnight service with guaranteed next day delivery, the
next day or the day designated for delivery, (b) in the case of registered U.S.
mail, five days after deposit in the U.S. mail, or (c) in the case of facsimile,
the date upon which the transmitting party received confirmation of receipt by
facsimile, telephone or otherwise.
 
(b)           Entire Agreement.  This letter agreement and the Schedules and
Exhibits hereto contain every obligation and understanding between the parties
relating to the subject matter hereof and merge all prior discussions,
negotiations and agreements, if any, between them, and none of the parties shall
be bound by any representations, warranties, covenants, or other understandings,
other than as expressly provided or referred to herein.
 
(c)           Assignment.  This letter agreement may not be assigned by any
party without the written consent of all of the other parties.  Subject to the
preceding sentence, this letter agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.
 
(d)           Waiver and Amendment. Any representation, warranty, covenant, term
or condition of this letter agreement which may legally be waived, may be
waived, or the time of performance thereof extended, at any time by the party
hereto entitled to the benefit thereof, and any term, condition or covenant
hereof may be amended by the parties at any time. No waiver by any party hereto,
whether express or implied, of its rights under any provision of this letter
agreement shall constitute a waiver of such party's rights under such provisions
at any other time or a waiver of such party's rights under any other provision
of this letter agreement. No failure by any party to take any action against any
breach of this letter agreement or default by another party shall constitute a
waiver of the former party's right to enforce any provision of this letter
agreement or to take action against such breach or default or any subsequent
breach or default by such other party.
 
(e)           No Third Party Beneficiary.  Nothing expressed or implied in this
letter agreement is intended, or shall be construed, to confer upon or give any
person (including, without limitation, any employees of the Company) other than
the parties and their respective successors and permitted assigns, any rights or
remedies under or by reason of this letter agreement.
 
(f)           Severability.  In the event that any one or more of the provisions
contained in this letter agreement shall be declared invalid, void or
unenforceable, the remainder of the provisions of this letter agreement shall
remain in full force and effect, and such invalid, void or unenforceable
provision shall be interpreted as closely as possible to the manner in which it
was written.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Costs and Expenses.  The Company shall promptly reimburse the
Investor for all expenses that he may incur in connection with this letter
agreement and transactions contemplated by this letter agreement.  The Company
shall bear its own costs and expenses.
 
(h)           Headings.  The section and other headings contained in this letter
agreement are for reference purposes only and shall not affect the meaning or
interpretation of any provisions of this letter agreement.
 
(i)           Counterparts.  This letter agreement may be executed in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(j)           Litigation; Prevailing Party.  In the event of any litigation with
regard to this letter agreement, the prevailing party shall be entitled to
receive from the non-prevailing party and the non-prevailing party shall pay
upon demand all reasonable fees and expenses of counsel for the prevailing
party.
 
(k)           Severability.  Whenever possible, each provision of this letter
agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this letter agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this letter agreement.
 
(l)           Descriptive Headings: Interpretation.  The descriptive headings of
this letter agreement are inserted for convenience only and do not constitute a
substantive part of this letter agreement. The use of the word "including" in
this letter agreement shall be by way of example rather than by limitation.
 
(m)           Governing Law.  This letter agreement has been entered into and
shall be construed and enforced in accordance with the laws of the State of
Florida without regard to any principles of conflicts of law that would give
effect to the laws of another jurisdiction.
 
(n)           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
[Signature Pages Follow]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date first written above.
 



 
/s/ Constantin Zdarsky
   
Constantin Zdarsky
                   
ANTS software inc.
   
By:
/s/ Joseph Kozak
   
Name:
Joseph Kozak
   
Title:
President and Chief Executive Officer
 

 
 
10